Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISSTRICT OF FLORIDA
                                   MIAMI DIVISION

                                   CASE NO: 1:20-CV-24740

 CHRISTY LYN CAMPBELL,

       Plaintiff,

 NCL (BAHAMAS) LTD., a Bermuda Corporation,
 individually and d/b/a NORWEGIAN CRUISE LINE,
 a Foreign Profit Corporation,

       Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

    COMES NOW, Plaintiff, CHRISTY LYN CAMPBELL, by and through her undersigned

 attorney, and hereby files her Complaint against Defendant, NCL (BAHAMAS) LTD., a Bermuda

 Corporation d/b/a NORWEGIAN CRUISE LINE, and states that:

                       ALLEGATIONS COMMON TO ALL COUNTS

    1. This is an action for damages that exceed $75,000.00, exclusive of attorney's fees and costs.

    2. Plaintiff, CHRISTY LYN CAMPBELL, (hereinafter referred to as ‘CAMPBELL’) is a

       resident of Jacksonville Beach, Duval County, Florida, and is in all ways sui juris.

    3. At all times material hereto, Defendant, NCL (BAHAMAS) LTD., a Bermuda Corporation

       d/b/a NORWEGIAN CRUISE LINE (hereinafter referred to as ‘NCL’) was a foreign

       corporation licensed to conduct business in the State of Florida, and did conduct business

       in Florida as NORWEGIAN CRUISE LINE, providing cruise ship voyages to paying

       passengers, and owned and/or operated a cruise ship known as the M/V Norwegian Pearl.

    4. Jurisdiction is proper in this Court under 28 U.S.C. 1333, which provides original

       jurisdiction to United States District Courts exclusive of state courts of “any civil case of

                                                 1
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 9




       admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which

       they may be entitled”, and pursuant to Article III, Section 2 of the U.S. Constitution.

    5. Venue is proper in the Southern District of Florida in that Defendant’s principal place of

       business is in Miami, Florida, and this action is governed by a forum selection clause which

       provides that all suits will be brought in federal court in Miami, Florida.

    6. Defendant has agreed, in writing, that jurisdiction and venue are proper in the Southern

       District of Florida under the terms of the cruise ticket tendered by Defendant to Plaintiff.

       A copy of said cruise ticket is in the possession of Defendant, NCL.

    7. At all material times, Defendant was engaged in the business of operating maritime cruise

       vessels for fare paying passengers and for this purpose operated, among other vessels, the

       M/V Norwegian Pearl.

    8. At all material times, including the accident date of November 20, 2019, Plaintiff was a

       fare paying passenger aboard the M/V Norwegian Pearl, which sailed from and returned

       to the Port of Miami, and in that capacity was lawfully present aboard the vessel.

    9. Upon information and belief, Defendant’s, NCL, crewmembers have a regular duty to

       inspect the passenger accessible areas aboard NCL’s vessels, including the staterooms and

       stateroom balconies, aboard Defendant’s vessel, the M/V Norwegian Pearl.

    10. On or about November 20, 2019, Plaintiff, Ms. CAMPBELL, exited her stateroom and

       went out to her stateroom balcony to enjoy the view aboard Defendant’s vessel, the M/V

       Norwegian Pearl, when she pulled a small table toward her on the balcony and the poorly

       designed, defective, damaged, and/or unreasonably top heavy table fell over and stuck Ms.

       CAMPBELL’s foot, causing her to sustain significant injuries.

    11. Plaintiff, Ms. CAMPBELL, was seriously injured as a result of the table falling onto her



                                                 2
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 9




       foot on her stateroom balcony aboard Defendant’s vessel, the M/V Norwegian Pearl.

                                   COUNT I - NEGLIGENCE

    12. At all times material hereto, while Plaintiff was a passenger aboard Defendant’s, NCL’s,

       vessel, the M/V Norwegian Pearl, Defendant owed a “duty to exercise reasonable care for

       the safety of its passengers,” including Plaintiff herein. See, Hall v. Royal Caribbean

       Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). Defendant also owed a ‘duty to

       exercise reasonable care under the circumstances.’ See, Harnesk v. NCL, Inc., 1991 WL

       329584 (S.D. Fla. 1991).

    13. Defendant's duty to maintain all areas and features of the subject vessel, including the

       stateroom balcony and its furnishing, aboard Defendant’s vessel, the M/V Norwegian

       Pearl, is part of Defendant's duty of reasonable care under the circumstances. The duty to

       maintain all areas and features of the subject vessel, including the stateroom balcony and

       its furnishing, includes a duty to properly design, regularly inspect, maintain, and repair

       the stateroom balcony and its furnishing.

    14. Plaintiff, NCL, breached its duty to Plaintiff by:

           a. Failing to provide a reasonably safe means of using the stateroom balcony and its
              furnishing aboard Defendant’s vessel, the M/V Norwegian Pearl;

           b. Allowing a dangerous condition(s) to exist upon its vessel’s stateroom balcony and
              its furnishing. To wit, the poorly designed, defective, damaged, and/or
              unreasonably top heavy table, aboard Defendant’s vessel, the M/V Norwegian
              Pearl;

           c. Failing to warn passengers, including the Plaintiff, of the hidden or latent dangerous
              condition(s). To wit, the poorly designed, defective, damaged, and/or unreasonably
              top heavy table, aboard Defendant’s vessel, the M/V Norwegian Pearl;

           d. Failing to avoid, eliminate, and correct the dangerous condition(s) on its vessel. To
              wit, the poorly designed, defective, damaged, and/or unreasonably top heavy table,
              aboard Defendant’s vessel, the M/V Norwegian Pearl;



                                                  3
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 9




           e. Failing to provide or direct adequate crew to maintain stateroom balconies and their
              furnishings, aboard Defendant’s vessel, the M/V Norwegian Pearl;

           f. Providing negligent emergency assistance which aggravated Plaintiff’s injuries;
              and

           g. Other acts of negligent yet to be discovered.

    15. Additionally, at all times material hereto, while Plaintiff was a passenger aboard

       Defendant’s, NCL’s vessel, the M/V Norwegian Pearl, Defendant had a duty to warn its

       passengers, including Plaintiff herein, of dangerous conditions about which Defendant

       knew or should have known in the exercise of reasonable care.

    16. Defendant either (a) itself created the dangerous condition, through its agents or

       employees; (b) had actual knowledge of the dangerous condition and failed to correct the

       condition; and/or (c) had constructive knowledge of the dangerous condition where, upon

       information and belief, the Defendant’s crewmembers were charged with properly

       designing, regularly inspecting, maintaining, and repairing the stateroom balconies and

       their furnishings aboard Defendant’s vessel, the M/V Norwegian Pearl.

    17. Defendant failed to warn Plaintiff, Ms. CAMPBELL, of the dangerous conditions about

       which Defendant, NCL, knew or should have known in the exercise of reasonable care.

    18. As a proximate result of Defendant’s negligent failure to maintain that portion of the

       stateroom balcony area, and Defendant’s failure to warn Plaintiff of the dangerous

       conditions about which it knew or should have known on or about November 20, 2019,

       Plaintiff, Ms. CAMPBELL, severely injured her body.

    19. Defendant’s negligence created a hazardous condition to its passengers, and to Plaintiff,

       and was known to Defendant, or had existed for a sufficient length of time such that

       Defendant should have known of it, or that such injuries occur with such frequency on



                                                4
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 9




        stateroom balconies and with other similar furnishings on similar areas of Defendant’s,

        NCL, vessels so as to constitute prior notice to Defendant, NCL, of that condition.

    20. As a direct and proximate result of Defendant's negligence and Plaintiff’s resulting

        incident, Plaintiff, CHRISTY LYN CAMPBELL, suffered physical and mental pain and

        anguish, disability, loss of capacity for the enjoyment of life, loss of earnings, loss of ability

        to earn in the future, and medical expenses. Said losses are either permanent or continuing

        in nature, and Plaintiff will suffer these in the future.

    WHEREFORE, Plaintiff, CHRISTY LYN CAMPBELL, demands judgment for the stated

 damages, interest and costs against Defendant, NCL (BAHAMAS) LTD., a Bermuda Corporation

 d/b/a NORWEGIAN CRUISE LINE, a trial by jury on all issues so triable, and any such other

 relief this Court deems just and proper.

                    COUNT II – NEGLIGENT FAILURE TO MAINTAIN

    21. At all times material hereto, while Plaintiff was a passenger aboard Defendant’s, NCL,

        vessel, the M/V Norwegian Pearl, Defendant owed a “duty to exercise reasonable care for

        the safety of its passengers,” including Plaintiff herein. See, Hall v. Royal Caribbean

        Cruises, Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). Defendant also owed a ‘duty to

        exercise reasonable care under the circumstances.’ See, Harnesk v. NCL, Inc., 1991 WL

        329584 (S.D. Fla. 1991).

    22. Defendant's duty to maintain all areas and features of the subject vessel, including the

        stateroom balcony and its furnishing, aboard Defendant’s vessel, the M/V Norwegian

        Pearl, is part of Defendant's duty of reasonable care under the circumstances. The duty to

        maintain all areas and features of the subject vessel, including the stateroom balcony and

        its furnishing, includes a duty to properly design, regularly inspect, maintain, and repair



                                                    5
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 9




       the stateroom balcony and its furnishing.

    23. Upon information and belief, Defendant’s, NCL, crewmembers failed to inspect, maintain,

       repair, furnish, and otherwise maintain the stateroom balconies and their furnishings,

       aboard Defendant’s vessel, the M/V Norwegian Pearl.

    24. Defendant either (a) itself created the dangerous condition, through its agents or

       employees; (b) had actual knowledge of the dangerous condition; and/or (c) had

       constructive knowledge of the dangerous condition through prior history of cleaning,

       repairing, inspecting, designing, and maintaining the stateroom balconies and their

       furnishings, and/or had employees charged with regularly cleaning, repairing, inspecting,

       and maintaining the stated areas.

    25. As a proximate result of Defendant’s negligent failure to maintain that the stateroom

       balcony and its furnishings assigned to Ms. CAMPBELL on or about November 20, 2019,

       Plaintiff, Ms. CAMPBELL, severely injured her body.

    26. Defendant’s negligence created a hazardous condition to its passengers, and to Plaintiff,

       and was known to Defendant, or had existed for a sufficient length of time such that

       Defendant should have known of it, or that such injuries occur with such frequency on

       stateroom balconies and with other similar furnishings on similar areas of Defendant’s,

       NCL, vessels so as to constitute prior notice to Defendant, NCL, of that condition.

    27. As a direct and proximate result of Defendant's negligence and Plaintiff’s resulting

       incident, Plaintiff, CHRISTY LYN CAMPBELL, suffered physical and mental pain and

       anguish, disability, loss of capacity for the enjoyment of life, loss of earnings, loss of ability

       to earn in the future, and medical expenses. Said losses are either permanent or continuing

       in nature, and Plaintiff will suffer these in the future.



                                                   6
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 9




    WHEREFORE, Plaintiff, CHRISTY LYN CAMPBELL, demands judgment for the stated

 damages, interest and costs against Defendant, NCL (BAHAMAS) LTD., a Bermuda Corporation

 d/b/a NORWEGIAN CRUISE LINE, a trial by jury on all issues so triable, and any such other

 relief this Court deems just and proper.

                      COUNT III – NEGLIGENT FAILURE TO WARN

    28. At all times material hereto, while Plaintiff was a passenger aboard Defendant’s, NCL,

        vessel, the M/V Norwegian Pearl, Defendant had a duty to warn its passengers, including

        Plaintiff herein, of dangerous conditions about which Defendant knew or should have

        known in the exercise of reasonable care.

    29. The stateroom balconies and their furnishings aboard Defendant’s vessel, the M/V

        Norwegian Pearl, are poorly designed, defective, damaged, improperly inspected,

        improperly maintained, and improperly repaired such that the stateroom balconies and their

        furnishing were dangerous to passengers, including Plaintiff, Ms. CAMPBELL.

    30. Defendant either (a) itself created the dangerous condition, through its agents or

        employees; (b) had actual knowledge of the dangerous condition; and/or (c) had

        constructive knowledge of the dangerous condition.

    31. Defendant breached its duty and failed to warn Plaintiff, Ms. CAMPBELL, of the

        dangerous conditions about which Defendant, NCL, knew or should have known in the

        exercise of reasonable care, in that, injuries occur with such frequency on that deck’s

        stairways and other similar decks’ stairways of Defendant’s, NCL, vessels so as to

        constitute prior notice to Defendant, NCL, of that condition.

    32. As a proximate result of Defendant’s negligent failure to warn Plaintiff of the dangerous

        conditions about which it knew or should have known on or about November 20, 2019,



                                                 7
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 8 of 9




        Plaintiff, Ms. CAMPBELL, fell and severely injured her body.

    33. Defendant’s failure to act created a hazardous condition to its passengers, and specifically

        to the Plaintiff, and such condition was known to Defendant, or had existed for a sufficient

        length of time such that Defendant should have known of it, and that similar slips and falls

        occur with such frequency on stateroom balconies and with other similar furnishings on

        similar areas of Defendant’s, NCL, vessels so as to constitute prior notice to Defendant,

        NCL, of that condition.

    34. As a direct and proximate result of Defendant's negligent failure to warn Plaintiff of a

        dangerous condition about which it knew or should have known and Plaintiff’s resulting

        incident, Plaintiff, CHRISTY LYN CAMPBELL, suffered physical and mental pain and

        anguish, disability, loss of capacity for the enjoyment of life, loss of earnings, loss of ability

        to earn in the future, and medical expenses. Said losses are either permanent or continuing

        in nature, and Plaintiff will suffer these in the future.

    WHEREFORE, Plaintiff, CHRISTY LYN CAMPBELL, demands judgment for the stated

 damages, interest and costs against Defendant, NCL (BAHAMAS) LTD., a Bermuda Corporation

 d/b/a NORWEGIAN CRUISE LINE, a trial by jury on all issues so triable, and any such other

 relief this Court deems just and proper.

 Respectfully submitted this 17th day of November 2020.

                                                         Frank D. Butler, Esq.
                                                         FBN: 940585
                                                         fdblawfirm@aol.com
                                                         Kelly Ann L. May, Esq.
                                                         FBN: 59286
                                                         kmay@fightingforfamilies.com
                                                         Frank D. Butler, P.A.
                                                         10550 US Highway 19 North
                                                         Pinellas Park, FL 33782
                                                         Phone: 727-399-2222

                                                    8
Case 1:20-cv-24740-MGC Document 1 Entered on FLSD Docket 11/17/2020 Page 9 of 9




                                           Fax: 727-399-2202
                                           Service: courtdocserve@fdblawfirm.com
                                           Second: jseigler@fightingforfamilies.com
                                           Attorneys for Plaintiff

                                           /s/ Kelly Ann L. May, Esquire
                                           Kelly Ann L. May, Esq.




                                       9
